DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed on 09/17/2021 has been entered and made of record.  Claims 1-9 have been cancelled.  Claims 10-23 are newly added.  Claims 10-23 remain pending.
Response to Arguments
Regarding to specification objection, Applicant argued “Applicant further submits an accompanying clean version (without markings).  The specification has been amended to address the objections of the Office, and to further clarify the presently claimed invention. The organization of the application has been amended as requested by the Office. The BACKGROUND OF THE INVENTION section has been amended to disclose the current status of the prior art based on disclosure in the Abstract and in paragraphs [0005], [0006], [0011], [0023], [0134], and FIG. 1 and 5 of the application as originally filed. No new matter has been added. The newly added SUMMARY section discloses the independent claims as originally filed. The newly added DETAILED DESCRIPTION OF THE INVENTION section includes disclosure from the ABSTRACT, the BACKGROUND section, the "SPECIFICATIONS" section, the "Describing the Claims" section, the BRIEF DESCRIPTION OF THE DRAWINGS section, and the DETAILED DESCRIPTION OF THE DRAWINGS section of the application as originally filed. The claims as originally filed are incorporated as an Embodiments Listing and references directed to these claims according to the original disclosure have been amended to refer to the various embodiments as they are currently numbered. Embodiments 1-5 correspond to claims 1-5 as originally filed. Due to the claims as originally filed being misnumbered, and due to this misnumbering of the claims not being reflected in the specification, Embodiment 6 refers to original claim 8, Embodiment 7 refers to original claim 9, and Embodiment 8 refers to original claim 7. No new matter has been added”.  Examiner withdraws said objection due to proper amendment to the specification.
Regarding to claims 1-5 and 7-9 objections, Examiner withdraws said objections due to cancellation of claims 1-5 and 7-9.
Regarding to claims 1-5 and 7-9 rejected under 35 USC 112b, Examiner withdraws said rejections due to the cancellation of claims 1-5 and 7-9.
Regarding rejection under 35 USC 101, Applicant’s argument is moot because the claims that were rejected under 35 USC 101 in previous Office Action have been cancelled.  Therefore, Examiner withdraws said rejections for claims 1-5 and 7-9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-23 are directed to abstract idea without significantly more.
Regarding to claim 10 
Step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 10 recites “providing a representation of a chemical comprising a plurality of atoms each comprising a plurality of subatomic particles, each of the subatomic particles having a particle position in 3D space being acted upon by one or more other subatomic particles and/or external force; segmenting each of the subatomic spherical particles into at least six (6) orthogonal particle segments disposed along three orthogonal axis about a center point, each of the particle segments having a corresponding positive or negative distance "r" determined at the intersection of the axis with the effective particle edge with respect to the center point, each of the segments having an effective distance in each direction with respect to the subatomic particle position; calculating a segment tensor for each of the subatomic particle segments comprising each of the total forces acting upon each of the segments individually at the effective distance, wherein the total force comprises an electrostatic force and a nucleomagnetics force, and wherein a first plurality of the forces results in movement of the subatomic particle in space, and a second plurality of forces results in rotation of the subatomic particle about the center point; using the segment tensor to calculate at least one anisotropic nucleomagnetics force acting on each subatomic particle to determine each of: a subatomic particle position; a subatomic particle movement; an orientation of each subatomic particle nucleomagnetics axis; and a rotation of each subatomic particle; and determining therefrom one or more properties of the compound based on one or more relative associations of the subatomic particles, a particle-set of the subatomic particles, and/or the atoms comprising the subatomic particles” has Broadest Reasonable Interpretation (BRI) that requires performing an arithmetic calculation/mathematical formula.  This limitation therefore recites a mathematical calculation.  In the specification Figures 2-6 and paragraph [¶0016-0019; ¶0061-0071] Applicant discloses mathematical calculation/mathematical formula for the steps of providing, segmenting, calculating and determining.  The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculation/mathematical formula” as an exemplar of an abstract idea.  Therefore the limitation of claim 10 falls into the “mathematical concept” grouping.
Step 2A Prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 10 does not recite additional element beside the abstract idea.  Accordingly, the claim do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
Step 2B, claim 10 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the claim does not contain additional element that can amount significantly more than the abstract idea of itself.  Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 10 is not patent eligible under 35 USC 101.
Regarding to claims 11-20, the claims further extend the abstract idea of claim 10 without containing additional element that can amount significantly more the abstract idea of itself.  Therefore, claims 11-20 are not patent eligible under 35 USC 101.
Regarding to claim 21-22, the claims contains additional “generating a data table comprising three-dimensional data representing one or more of the subatomic particle positions, movements over time, orientation of the subatomic particle nucleomagnetics axis; rotation of the subatomic particle”; “generating a graphical representation and/or automation showing one or more of the subatomic particle positions, movements over time, orientation of the subatomic particle nucleomagnetics axis; rotation of the subatomic particle; or a combination thereof” respectively.
Step 2A prong 2, this limitation is nothing more than steps required for outputting result of the algorithm.  This additional element adds insignificant extra-solution activity to the abstract 
In Step 2B, this limitation is a step of outputting result of the algorithm.  The additional element add insignificant extra-solution activity to the abstract idea (See MPEP 2106.05(g).  Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 21-22 is not patent eligible under 35 USC 101.
Regarding to claim 23
Step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 1 recites “provide a representation of a chemical, comprising a plurality of atoms each comprising a plurality of subatomic particles, each of the subatomic particles having a particle position in 3D space being acted upon by one or more other subatomic particles and/or external force; segment each of the subatomic spherical particles into at least six (6) orthogonal particle segments disposed along three orthogonal axis about a center point, each of the particle segments having a corresponding positive or negative distance "r" determined at the intersection of the axis with the effective particle edge with respect to the center point, each of the segments having an effective distance in each direction with respect to the subatomic particle position; calculate a segment tensor for each of the subatomic particle segments comprising each of the total forces acting upon each of the segments individually at the effective distance, wherein the total force comprises an electrostatic force and a nucleomagnetics force, and wherein a first plurality of the forces results in movement of the subatomic particle in space, and a second plurality of forces results in rotation of the subatomic particle about the center point; use the segment tensor to calculate at least one anisotropic nucleomagnetics force acting on each subatomic particle to determine each of: a subatomic particle position; a subatomic particle movement; an orientation of each subatomic particle nucleomagnetics axis; and a rotation of each subatomic particle; and determine therefrom one or more properties of the compound based on one or more relative associations of the subatomic particles, a particle-set of the subatomic particles, and/or the atoms comprising the subatomic particles” has Broadest Reasonable Interpretation (BRI) that requires performing an arithmetic calculation/mathematical formula.  This limitation therefore recites a mathematical calculation.  In the specification Figures 2-6 and paragraph [¶0016-0019; ¶0061-0071] Applicant discloses mathematical calculation/mathematical formula for the steps of providing, segmenting, calculating and determining.  The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculation/mathematical formula” as an exemplar of an abstract idea.  Therefore the limitation of claim 23 falls into the “mathematical concept” grouping.
Step 2A Prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 23 recited additional element “a computer and software”.  “A computer and software” merely uses a computer as a tool to perform the abstract idea (See MPEP 2106.05(f)). Accordingly, the claim do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
Step 2B, claim 23 recited does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the claim does not contain additional element that can amount significantly more than the abstract idea of itself.  Claim 23 recited additional claim 23 is not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 23 recites the limitation "the" in “the subatomic spherical particles” on line 6 and 7 respectively; “the” in “the total force” on line 14 and 15 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the" in “the formation of chemical bonds” and “the breaking of chemical bonds” on line 3 and 4 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant recited “a first plurality of the force” and “a second plurality of force” on lines 17-18 of claim 1.  It is unclear whether “the force” refers to 
Claims 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant recited the formula to calculate total force F without defining “P”.

Claim Objections
Claim 10 objected to because of the following informalities:
Claim 10 - line 21 – acting on each of the subatomic particle to determine each of:
Claim 15 – line 1 - The method of claim 10, wherein the subatomic particle is segmented into six sections
Appropriate correction is required

Allowable Subject Matter
Claims 10-23 would be allowed if rewritten to overcome the rejection under 35 USC 101, 35 USC 112b and claim objections.
The prior arts made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations 
Regarding claim 10, the prior arts of record do not teach or suggest the claimed invention having “calculating a segment tensor for each of the subatomic particle segments comprising each of the total forces acting upon each of the segments individually at the effective distance, wherein the total force comprises an electrostatic force and a nucleomagnetics force, and wherein a first plurality of the forces results in movement of the subatomic particle in space, and a second plurality of forces results in rotation of the subatomic particle about the center point; using the segment tensor to calculate at least one anisotropic nucleomagnetics force acting on each subatomic particle to determine each of: a subatomic particle position; a subatomic particle movement; an orientation of each subatomic particle nucleomagnetics axis; and a rotation of each subatomic particle”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 11-22, the claims have been found allowable due to their dependencies to claim 10 above.
Regarding claim 23, the prior art does not teach or suggest the claimed invention having “calculate a segment tensor for each of the subatomic particle segments comprising each of the total forces acting upon each of the segments individually at the effective distance, wherein the total force comprises an electrostatic force and a nucleomagnetics force, and wherein a first plurality of the forces results in movement of the subatomic particle in space, and a second plurality of forces results in rotation of the subatomic particle about the center point; use the segment tensor to calculate at least one anisotropic nucleomagnetics force acting on each subatomic particle to determine each of: a subatomic particle position; a subatomic particle movement; an orientation of each subatomic particle nucleomagnetics axis; and a rotation of each subatomic particle”, and a combination of other limitations thereof as recited in the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862